Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 3/19/2021.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/15/2021; and 9/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 10, Examiner believes that the “status of the OA” seems to be a typo.  Examiner believes that this should read as --status of the OS-- based on the specification, other independent claims, and parent application.  For the purposes of this examination, Examiner will assume that this was a typo and Applicants intended “OA” to read as --OS--.
Appropriate correction is required.

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant Application, respectively contains every element of claims 1-20 of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491), as listed below:
Claims
Instant claims
Claims
claims of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491)

A computer system, comprising at least one processing circuit and one or more memories coupled to the at least one processor, wherein the at least one processing circuit operates in at least two different modes: secure mode and non-secure mode and wherein the one or more memories store programming instructions for execution by the at least one processing circuit to:

obtain, in the non-secure mode, an interrupt request and interrupt an operation of an operating system (OS);

save, in the secure mode, a status of the OS when the operation of the OS is interrupted;

execute, in the non-secure mode, a procedure defined for the interrupt request;

resume, in the secure mode, the status of the OS; and

after resuming the status of the OA, continue executing the operation of the OS in the non- secure mode.
Independent claim 8
An apparatus for executing a non-maskable interrupt, comprising:

a transceiver;

a memory configured to store an instruction; and

a processor configured to execute the instruction stored by the memory to control the transceiver to receive and send a signal, and when the processor executes the instruction stored by the memory, the apparatus is configured to execute a method comprising:

obtaining a secure interrupt request in a non-secure mode, and interrupting an operation of an operating system (OS), wherein the secure interrupt request cannot be masked;

entering a secure mode by using the secure interrupt request, and saving, in the secure mode, an interrupt context of an OS status when the operation of the OS is interrupted; 

returning to the non-secure mode to execute user-defined processing; 

after the user-defined processing is completed, entering the secure mode again, and resuming the OS status in 

returning to the non-secure mode again, and continuing to execute an operation of the OS.

Examiner points out that the claim language is very similar between the instant claims and the claims of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491), wherein the instant claims remove the language of saving and restoring an interrupt context of the OS and just leaves it as a saving and restoring of a status of the OS; and the instant claims claim an execution of a “procedure defined for the interrupt request” instead of a user-defined processing.  As such, Examiner finds the instant claims to be a broader version of the claims of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491).
Independent claim 11
A chipset system, comprising at least one processing circuit and one or more memories coupled to the at least one processor, where the at least one processing circuit operates in at least two different modes: secure mode and non-secure mode and wherein the one or more memories store programming instructions for execution by at least one processing circuit to:

obtain, in the non-secure mode, an interrupt request and interrupt an operation of an operating system (OS);

save, in the secure mode, a status of the OS when the operation of the OS is interrupted;

execute, in the non-secure mode, a procedure defined for the interrupt request;



after resuming the status of the OS, continue executing the operation of the OS in the non- secure mode.

An apparatus for executing a non-maskable interrupt, comprising:

a transceiver;

a memory configured to store an instruction; and

a processor configured to execute the instruction stored by the memory to control the transceiver to receive and send a signal, and when the processor executes the instruction stored by the memory, the apparatus is configured to execute a method comprising:

obtaining a secure interrupt request in a non-secure mode, and interrupting an operation of an operating system (OS), wherein the secure interrupt request cannot be masked;

entering a secure mode by using the secure interrupt 

returning to the non-secure mode to execute user-defined processing; 

after the user-defined processing is completed, entering the secure mode again, and resuming the OS status in the secure mode according to the interrupt context; and

returning to the non-secure mode again, and continuing to execute an operation of the OS.

Examiner points out that the claim language is very similar between the instant claims and the claims of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491), wherein the instant claims remove the language of saving and restoring an interrupt context of the OS and just leaves it as a saving and restoring of a status of the OS; and the instant claims claim an execution of a “procedure defined for the interrupt request” instead of a user-defined processing.  As such, Examiner finds the instant claims to be a broader version of the claims of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491).
Independent claim 16
A method, performed by one or more processors, for executing a non-maskable interrupt, comprising:

obtaining, in the non-secure mode, an interrupt request and interrupting an operation of an operating system (OS);

saving, in the secure mode, a status of the OS when the operation of the OS is interrupted;



resuming, in the secure mode, the status of the OS; and

after resuming the status of the OS, continuing execution of the operation of the OS in the non-secure mode.

A method for executing a non-maskable interrupt, comprising: 

obtaining a secure interrupt request in a non-secure mode, and interrupting an operation of an operating system (OS), wherein the secure interrupt request cannot be masked;

entering a secure mode by using the secure interrupt request, and saving, in the secure mode, an interrupt context of an OS status when 

returning to the non-secure mode to execute user-defined processing; 

after the user-defined processing is completed, entering the secure mode again, and resuming the OS status in the secure mode according to the interrupt context; and

returning to the non-secure mode again, and continuing to execute an operation of the OS.

Examiner points out that the claim language is very similar between the instant claims and the claims of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491), wherein the instant claims remove the language of saving and restoring an interrupt context of the OS and just leaves it as a saving and restoring of a status of the OS; and the instant claims claim an execution of a “procedure defined for the interrupt request” instead of a user-defined processing.  As such, Examiner finds the instant claims to be a broader version of the claims of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491).
Independent claim 20
A chipset system, comprising a processing circuit and a non-transitory computer-readable storage medium coupled to the processing circuit, wherein the non-transitory computer readable medium stores instructions that when executed by the processing circuit, cause the processing circuit to:

obtain, in a non-secure mode of the processing circuit, an interrupt request and interrupt an operation of an operating system (OS);



execute, in the non-secure mode, a procedure defined for the interrupt request;

resume, in the secure mode, the status of the OS; and

after resuming the status of the OS, continue executing the operation of the OS in the non- secure mode.

A storage medium storing instructions which, when executed by a computer, cause the computer to execute a method comprising:

obtaining a secure interrupt request in a non-secure mode, and interrupting an operation of an operating system (OS), wherein the secure interrupt request cannot be masked;

entering a secure mode by using the secure interrupt request, and saving, in the secure mode, an interrupt context of an OS status when 

returning to the non-secure mode to execute user-defined processing; 

after the user-defined processing is completed, entering the secure mode again, and resuming the OS status in the secure mode according to the interrupt context; and

returning to the non-secure mode again, and continuing to execute an operation of the OS.

Examiner points out that the claim language is very similar between the instant claims and the claims of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491), wherein the instant claims remove the language of saving and restoring an interrupt context of the OS and just leaves it as a saving and restoring of a status of the OS; and the instant claims claim an execution of a “procedure defined for the interrupt request” instead of a user-defined processing.  As such, Examiner finds the instant claims to be a broader version of the claims of U.S. Patent No. 10,437,632 (parent application s/n 15/947,491).


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant Application, respectively contains every element of claims 1-18 of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144), as listed below:

Instant claims
Claims
claims of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144)
Independent claim 1
A computer system, comprising at least one processing circuit and one or more memories coupled to the at least one processor, wherein the at least one processing circuit operates in at least two different modes: secure mode and non-secure mode and wherein the one or more memories store programming instructions for execution by the at least one processing circuit to:

obtain, in the non-secure mode, an interrupt request and interrupt an operation of an operating system (OS);

save, in the secure mode, a status of the OS when the operation of the OS is interrupted;

execute, in the non-secure mode, a procedure defined for the interrupt request;

resume, in the secure mode, the status of the OS; and

after resuming the status of the OA, continue executing the operation of the OS in the non- secure mode.
Independent claim 10
A computer program product comprising computer program instructions that when executed by a processing apparatus cause the processing apparatus to perform operations for executing a non-maskable interrupt, the operations comprising: 

obtaining a secure interrupt request in a non-secure mode, and interrupting an operation of an operating system (OS), wherein the secure interrupt request cannot be masked; 

using the secure interrupt request to make a processor entering a secure mode, wherein the secure mode causes the processor to save an interrupt context of an OS status when the operation of the OS is interrupted and then return to the non-secure mode; 

executing user-defined processing in the non-secure mode; 

making the processor entering the secure mode again, wherein the secure mode causes the processor to resume the OS status in the secure mode according to the interrupt context and then return to the non-secure mode again; and 



Examiner points out that the claim language is very similar between the instant claims and the claims of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144), wherein the instant claims remove the language of saving and restoring an interrupt context of the OS and just leaves it as a saving and restoring of a status of the OS; and the instant claims claim an execution of a “procedure defined for the interrupt request” instead of a user-defined processing.  As such, Examiner finds the instant claims to be a broader version of the claims of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144).
Independent claim 11
A chipset system, comprising at least one processing circuit and one or more memories coupled to the at least one processor, where the at least one processing circuit operates in at least two different modes: secure mode and non-secure mode and wherein the one or more memories store programming instructions for execution by at least one processing circuit to:

obtain, in the non-secure mode, an interrupt request and interrupt an operation of an operating system (OS);

save, in the secure mode, a status of the OS when the operation of the OS is interrupted;

execute, in the non-secure mode, a procedure defined for the interrupt request;

resume, in the secure mode, the status of the OS; and



A computer program product comprising computer program instructions that when executed by a processing apparatus cause the processing apparatus to perform operations for executing a non-maskable interrupt, the operations comprising: 

obtaining a secure interrupt request in a non-secure mode, and interrupting an operation of an operating system (OS), wherein the secure interrupt request cannot be masked; 

using the secure interrupt request to make a processor entering a secure mode, wherein the secure mode causes the processor to save an interrupt context of an OS status when the operation of the OS is interrupted and then return to the non-secure mode; 

executing user-defined processing in the non-secure mode; 



continuing to execute the operation of the OS in the non-secure mode.

Examiner points out that the claim language is very similar between the instant claims and the claims of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144), wherein the instant claims remove the language of saving and restoring an interrupt context of the OS and just leaves it as a saving and restoring of a status of the OS; and the instant claims claim an execution of a “procedure defined for the interrupt request” instead of a user-defined processing.  As such, Examiner finds the instant claims to be a broader version of the claims of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144).
Independent claim 16
A method, performed by one or more processors, for executing a non-maskable interrupt, comprising:

obtaining, in the non-secure mode, an interrupt request and interrupting an operation of an operating system (OS);

saving, in the secure mode, a status of the OS when the operation of the OS is interrupted;

executing, in the non-secure mode, a procedure defined for the interrupt request;

resuming, in the secure mode, the status of the OS; and



A method for executing a non-maskable interrupt, comprising: 

obtaining a secure interrupt request in a non-secure mode, and interrupting an operation of an operating system (OS), wherein the secure interrupt request cannot be masked; 

using the secure interrupt request to make a processor entering a secure mode, wherein the secure mode causes the processor to save an interrupt context of an OS status when the operation of the OS is interrupted and then return to the non-secure mode; 

executing user-defined processing in the non-secure mode; 

making the processor entering the secure mode again, wherein the secure mode causes the processor to resume the OS status in the secure mode according to the interrupt context and then return to the non-secure mode again; and 

continuing to execute the operation of the OS in the non-secure mode.

Examiner points out that the claim language is very similar between the instant claims and the claims of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144), wherein the instant claims remove the language of saving and restoring an interrupt context of the OS and just leaves it as a saving and restoring of a status of the OS; and the instant claims claim an execution of a “procedure defined for the interrupt request” instead of a user-defined processing.  As such, Examiner finds the instant claims to be a broader version of the claims of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144).
Independent claim 20
A chipset system, comprising a processing circuit and a non-transitory computer-readable storage medium coupled to the processing circuit, wherein the non-transitory computer readable medium stores instructions that when executed by the processing circuit, cause the processing circuit to:

obtain, in a non-secure mode of the processing circuit, an interrupt request and interrupt an operation of an operating system (OS);

save, in a secure mode of the processing circuit, a status of the OS when the operation of the OS is interrupted;



resume, in the secure mode, the status of the OS; and

after resuming the status of the OS, continue executing the operation of the OS in the non- secure mode.

A computer program product comprising computer program instructions that when executed by a processing apparatus cause the processing apparatus to perform operations for executing a non-maskable interrupt, the operations comprising: 

obtaining a secure interrupt request in a non-secure mode, and interrupting an operation of an operating system (OS), wherein the secure interrupt request cannot be masked; 

using the secure interrupt request to make a processor entering a secure mode, wherein the secure mode causes the processor to save an 

executing user-defined processing in the non-secure mode; 

making the processor entering the secure mode again, wherein the secure mode causes the processor to resume the OS status in the secure mode according to the interrupt context and then return to the non-secure mode again; and 

continuing to execute the operation of the OS in the non-secure mode.

Examiner points out that the claim language is very similar between the instant claims and the claims of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144), wherein the instant claims remove the language of saving and restoring an interrupt context of the OS and just leaves it as a saving and restoring of a status of the OS; and the instant claims claim an execution of a “procedure defined for the interrupt request” instead of a user-defined processing.  As such, Examiner finds the instant claims to be a broader version of the claims of U.S. Patent No. 10,970,108 (parent application s/n 16/592,144).


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.

Allowable Subject Matter
Claims 1-20 are indicated as allowable subject matter.  


Prior art teaches systems and methods for handling non-maskable interrupts in systems that have both a secure / trusted OS or environment and a non-secure / public OS or environment in which the NMI can be sent to the secure environment in which the system would exit the secure environment to process the interrupt in the non-secure environment, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method for executing an interrupt such that the interrupt request is received in a non-secure mode to interrupt the OS, then the system would enter a secure mode using the interrupt request where the status of the OS is saved, i.e. saving the context of the OS, then returning to the non-secure mode to execute a procedure defined by the interrupt request, i.e. a user-defined processing based on Applicant’s specification description of what is happening, after which the system re-enters the secure mode again to resume the OS status in the secure mode, i.e. restoring the status of the OS / restoring the context of the OS, and finally returning to the non-secure mode and continuing operations of the OS in the non-secure mode as claimed. Although other prior arts do teach switching between secure and non-secure modes when processing interrupts including saving and loading / restoring contexts during the switching of modes, Examiner finds that other prior arts in the field do not teach the processing of interrupts wherein a secure mode is used solely for the purposes of saving and loading / restoring the status / context of the OS, where after the saving of the context / status of the OS in the secure mode the system exits the secure mode in order to execute the operations / procedures / user-defined processes that were indicated in the interrupt then re-entering the secure mode to load / restore the status / context of the OS as claimed. The prior art of record neither anticipates nor renders obvious the above recited combination.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Renno (US 2010/0057960) teaches an information processing system operating with a secure domain and non-secure domain and can initiate data transfers in the secure domain while running applications on the CPU in the non-secure domain.
Kanai et al. (US 9,552,307) teaches a system implementing secure and non-secure modes, wherein when an interrupt is detected, the context of the non-secure OS is first stored and a secure OS context is loaded, then the interrupt is handled / processed / executed in the secure mode, and after completion the secure OS context is stored and the non-secure OS context is restored.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183